Citation Nr: 0416833	
Decision Date: 06/25/04    Archive Date: 06/30/04

DOCKET NO.  02-03 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
service-connected post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for a sleep disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active service from April 1966 to April 1986.

In a January 2003 decision, the Board of Veterans' Appeals 
(Board) determined that an evaluation in excess of 30 percent 
was not warranted for service-connected PTSD.  In that 
decision, the Board also denied an evaluation in excess of 10 
percent for a deviated nasal septum, and denied a compensable 
evaluation for service-connected bilateral hearing loss.  The 
appellant then appealed the Board's January 2003 decision to 
the U.S. Court of Appeals for Veterans Claims (Court), but 
pursued only the PTSD claim.

In January 2004, the General Counsel of the Department of 
Veterans Affairs (VA) and the veteran's representative filed 
a Joint Motion for Partial Remand, asking the Court to vacate 
the Board's decision with respect to the denial of an 
evaluation in excess of 30 percent for PTSD.  Principally, 
the parties agreed that the case should be remanded to the 
Board for additional evidentiary development.  Later in 
January 2004, the Court issued an Order granting the Joint 
Motion, vacating the portion of the Board's January 2003 
decision pertaining to the PTSD claim, and remanding the case 
to the Board.  

The Board also notes that several service-connection claims 
which are on appeal, but which were not adjudicated in the 
Board's January 2003 decision, require additional evidentiary 
development and are remanded herein, as will be further 
explained below.  

For the reasons discussed below, the matters on appeal are 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran and his 
representative at such time as further action is required.


REMAND

The January 2004 Joint Motion specified certain aspects of 
the Board's January 2003 decision for which a remand is 
required in this case, in order to comply with VA's duty to 
notify and assist the claimant herein.

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096, introduced several changes into 
the VA adjudication process.  These changes were codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2003).  Under the VCAA, VA's duty to 
notify and assist claimants has been significantly expanded 
in the following areas.

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  Second, VA has a 
duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what 
portion of that evidence is to be provided by the claimant 
and what portion VA will attempt to obtain for the claimant.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  Third, VA has 
a duty to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 
C.F.R. § 3.159(c).

Specifically, the Joint Motion stated that the Board's 
reasons and bases used in the analysis of the PTSD claim in 
the January 2003 decision were inadequate, as the decision 
was primarily based upon findings made during an October 2000 
VA examination.  In the Joint Motion it was agreed by the 
parties that the examination report was not sufficiently 
detailed, in that there was no discussion by the examiner of 
the significance of the Global Assessment of Functioning 
(GAF) score assigned or the basis for the assignment of that 
score.  The Joint Motion directed that, on remand, the 
veteran should be afforded a PTSD examination (sufficiently 
detailed), in order to adequately evaluate his PTSD.  
Accordingly, a VA PTSD examination will be ordered which 
addresses the matters raised in the joint motion.  

The veteran's service-connected PTSD is currently evaluated 
as 30 percent disabling under the criteria of 38 C.F.R. § 
4.130, Diagnostic Code (DC) 9411.  For reference purposes, 
the criteria of DC 9411 for each level of compensable 
disability are as follows:

100% - Total occupational and social impairment, 
due to such symptoms as: gross impairment in 
thought processes or communication; persistent 
delusions of hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close 
relatives, own occupation or own name.

70% - Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with 
periods of violence) spatial disorientation; 
neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability 
to establish and maintain effective relationships.

50% - Occupational and social impairment with 
reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long- term memory (e.g. retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing effective work and 
social relationships.

30% - Occupational and social impairment with 
occasional decrease in work efficiency and 
intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as 
forgetting names, directions, recent events).

10% - Occupational and social impairment due to 
mild or transient symptoms that decrease work 
efficiency and ability to perform occupational 
tasks only during periods of significant stress, or 
symptoms controlled by continuous medication.

0% - A mental condition has been formally 
diagnosed, but symptoms are not severe enough 
either to interfere with occupational and social 
functioning or to require continuous medication.

The claims of entitlement to service connection for 
hypertension, a back disorder, headaches and a sleep disorder 
also require further evidentiary development.  Under 
regulations issued after enactment of the VCAA, and effective 
February 22, 2002, the Board had, for a period, been 
conducting evidentiary development of appealed cases 
directly.  See 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2003).  
See VAOPGCPREC 7-2003 (Nov. 19, 2003), as to retroactivity of 
the VCAA regulations.  The aforementioned service connection 
claims were among those for which evidentiary development was 
initially undertaken by the Board.  The veteran was advised 
that the Board was undertaking evidentiary development of his 
service connection claims, and that a VA examination had been 
ordered, in correspondence from the Board dated in both April 
and May 2003.  It is not clear when the VA examination was 
scheduled; however, the record reflects that the veteran 
failed to appear for it.  

Subsequently, the U.S. Court of Appeals for the Federal 
Circuit invalidated the duty-to-assist regulations codified 
at 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii)(2002).  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1337 (Fed. Cir.2003).  That decision emphasized the Board's 
status as "primarily an appellate tribunal," and held 38 
C.F.R. § 19.9(a)(2) to be invalid because, in conjunction 
with the amended regulation codified at 38 C.F.R. § 20.1304, 
it purported to allow the Board to consider additional 
evidence without having to remand the case to the AOJ (agency 
of original jurisdiction) for initial consideration and 
without having to obtain the appellant's waiver.  The Federal 
Circuit found that, under such a procedure, "the veteran is 
not effectively able to object to any of the additional 
evidence obtained by the Board until after the Board weighs 
the evidence and decides the appeal."

The Federal Circuit further held 38 C.F.R. § 19.9(a)(2)(ii) 
to be invalid because, in providing only 30 days for an 
appellant to respond to a notice from the Board that 
information or evidence is needed from the appellant, it 
violated the provision, contained in 38 U.S.C.A. § 5103, of a 
one-year period in which to respond to such a request.  See 
VAOPGCPREC 1-2003 (May 21, 2003).

In light of the decision invalidating the provisions of 
38 C.F.R. § 19.9(a)(2), and since it is not clear, from 
review of the claims file, when and how the veteran was 
notified of the date of his VA examination, a remand is 
warranted to schedule a VA examination in conjunction with 
the veteran's service connection claims.  

In light of the Joint Motion in this case, the Order of the 
Court, as well as due process concerns, this case is REMANDED 
to the RO for the following action:

1.  The RO should review the claims file and 
ensure that all VCAA notice obligations have been 
satisfied in accordance with 38 U.S.C.A. §§ 5102, 
5103 and 5103A (West 2002), and any other 
applicable legal precedent.  Such notice should 
specifically apprise the veteran of the evidence 
and information necessary to substantiate his 
claims and inform him whether he or VA bears the 
burden of producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any evidence or 
information.

2.  The veteran should be requested to provide the 
names and addresses of all VA and non-VA medical 
providers who have treated him for his PTSD since 
2000, and for his claimed service-connected 
conditions (hypertension, a back disorder, 
headaches, and a sleep disorder) since service.  
The RO should then request all pertinent medical 
records from these medical providers, if not 
already of record.  

3.  The veteran should be afforded a VA 
psychiatric examination to determine the current 
nature and severity of his service-connected PTSD.  
The claims folder, to include a copy of this 
Remand, must be made available to the examiner 
prior to the examination.  A notation to the 
effect that review of those records took place 
should be included in the examination report.

a.  All indicated tests must be conducted, and 
the findings of the examiner must address the 
presence or absence of the manifestations 
described in the rating criteria with respect 
to impairment due to PTSD.

b.  The examiner should report a multi-axial 
diagnosis identifying all current mental 
disorders, and offer an opinion as to the 
extent to which the veteran's service-connected 
PTSD, exclusive of any other mental disability, 
interferes with his ability to establish and 
maintain relationships, and causes any 
reduction in his initiative, efficiency, 
flexibility, and reliability levels.

c.  The examiner should also provide an opinion 
as to the extent to which the veteran's PTSD 
symptomatology (to the exclusion of any other 
mental disorder) corresponds with the criteria 
set out in the regulations for rating PTSD from 
the current 10 percent disability level to the 
total, 100 percent disability level.  (For the 
convenience of the examiner, the rating 
criteria are set out in this Remand.)

d.  Finally, the examiner should: (1) discuss 
the degree of social and industrial impairment 
due to PTSD; (2) assign a numerical score on 
the Global Assessment of Functioning scale for 
the veteran's PTSD consistent with the American 
Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV); (3) include an explanation of 
the numerical score assigned (explain the 
significance of the GAF score); and (4) 
estimate, if feasible, the proportion of the 
global disability which is attributable to PTSD 
alone.  If it is not possible to assign a GAF 
score on the basis of the veteran's PTSD alone, 
the examiner is asked to so state.  The 
examiner should offer an opinion as to whether 
the veteran's service-connected PTSD renders 
him unemployable, given his education and work 
experience.  A complete rationale should be 
given for all opinions and conclusions 
expressed. 

4.  The veteran should also be afforded 
hypertension, orthopedic, neurologic, and any 
other appropriate examinations to include a 
general medical examination, pursuant to his 
service connection claims for hypertension, a back 
disorder, headaches, and a sleep disorder. 

a.  The examiners should review the veteran's 
claims folder in its entirety and afford the 
veteran complete examinations.  They should 
determine whether the veteran currently has 
hypertension, a back disorder, headaches, 
and/or sleep disorder, and opine as to the 
etiology of any such conditions.  Based upon 
their medical expertise, in conjunction with 
review of the veteran's health history, 
including his active military service, the 
examiners should opine as to whether any of the 
disorders listed above, if present, is at least 
as likely as not (i.e., at least a 50-50-
probability) to have originated during service.  
They should also indicate whether there is any 
evidence that the veteran suffered from any 
such conditions prior to service, and, if so, 
whether said conditions were aggravated (i.e., 
became permanently worsened) during service.  

b.  Examination reports should be issued in 
which the examiners indicate pertinent review 
of the veteran's claims folders, including but 
not limited to the veteran's service medical 
records.  The examiners should cite to specific 
evidence of record when expressing their 
opinions as to the etiology of any such 
conditions.  

5.  The veteran must be given adequate notice of 
the requested examinations, and he is hereby 
advised that failure to cooperate or to report for 
any scheduled examination without good cause could 
result in an adverse decision.  If the veteran 
fails to report for the examinations or fails to 
cooperate in any way, this fact should be 
documented in the claims folder and his claims 
should be adjudicated with consideration of 38 
C.F.R. § 3.665.

6.  After completion of the above and any 
additional development which the RO may deem 
necessary, the RO should review the record, and 
furnish the veteran appellant and his 
representative with an appropriate supplemental 
statement of the case, to include the provisions 
of 38 C.F.R. § 3.159, and afford him an 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate 
review.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The appellant has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999). The purposes of this REMAND 
are to obtain additional information and comply with due 
process considerations.  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).



